Title: From Thomas Jefferson to William Higgins, 5 May 1805
From: Jefferson, Thomas
To: Higgins, William


                  
                     Sir 
                     
                     Washington May 5. 1805. 
                  
                  A wine of Marsalla in Sicily beginning to obtain credit here for it’s resemblance to that of Madeira, I am desirous of trying it, and have been advised to address myself to you as most able to furnish me of the best. I therefore ask the favor of you to send me two pipes of your best, addressing them to the Collector of the customs of any port of the US. to which the vessel on which they are shipped happens to be coming. mr Smith, Secretary of the Navy authorises me to say that your draught for the amount on the Navy department shall be passed to your credit in account, which I presume will be the most commodious negociation for you as well as myself. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
                  
                     June 28. 05. Original by the John Adams; Duplicate by the Huntress, which being intercepted by one of the belligerent Privateers, this Triplicate is forwarded.
                  
               